 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDNedco Construction Corp.and Local 545, InternationalUnion of Operating Engineers,AFL-CIO. Case 3-CA-4637September24, 1973DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOOn February 26, 1973, Administrative Law JudgeThomas F. Maher issued the attached Decision in thisproceeding. Thereafter, the General Counsel and theCharging Party filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings,' findings, andconclusions of the Administrative Law Judge onlyinsofar as they are consistent with the following dis-cussion.1.The Administrative Law Judge found that Re-spondent is bound by the A.G.C. contract, the adden-dum, the memorandum of agreement-including thewage increases contained therein, and by the letterof intent which it signed. However, he stated that"[t]here still remains to be determined the extent ofthe application of the contract to the jobs in question,including the matter of retroactivity of the wage in-creases." CitingCollyer InsulatedWire,192 NLRB837, for the proposition that disputes over interpreta-tion of a contract can best be resolved by the use ofthe method provided for in the contract itself, wheresuch contract contains grievance-arbitration proce-dures similar to those in the instant case, the Adminis-trative Law Judge deferred the dispute to arbitration.The General Counsel, in his exceptions, argues thatthe deferral was inappropriate since Respondent nei-ther pleaded nor attempted to litigate affirmativelytheCollyerdeferral-to-arbitration defense.We agree.Although the Association of General Contractors-Union contract, including the arbitration clause, wasintroduced into evidence at the hearing, at no time didRespondent specifically assert that the Administra-tive Law Judge should have deferred. The issue con-cerning deferral was in no way litigated at the hearingnor in any way broached until thesua spontefindingby the Administrative Law Judge. In accordance withour views expressed inMacDonald Engineering Co.,1We have reviewed and hereby grant General Counsel'smotion to correctthe transcript of December 8, 1972.202 NLRB No. 113, we therefore conclude that therecord evidence before us is insufficient for a findingthat deferral is warranted.22.On the merits, the record reveals that the Associ-ation of General Contractors (A.G.C.) and the Inter-nationalUnion of Operating Engineers signed acollective-bargaining agreement on October 1, 1967.An addendum to the A.G.C. contract was executedJuly 14, 1971, and an enlargement of this addendumoutlining wage rates and designatedas a "memoran-dum of agreement" was also executed by the partieson the same date. In this latter document, certainincreaseswere made in the fringe benefit contribu-tions and wages, effective retroactively to April 1 andAugust 1, 1971. Before becoming effective, the in-creases inwages and benefit contributions had to beapproved by the Construction Industry StabilizationCommittee (CISC).On August 27, 1971, the increases set forth in thememorandum of agreement, including the provisionsfor retroactivity, were approved by the CISC.During the summer of 1971, Respondent was en-gaged in construction work in Manlius, New York,and Waterloo, New York. By an agreement enteredinto with the Union on August 30, 1971, effectiveSeptember 1, 1970, and referred to as a letter of intent,Respondent agreed to be bound by the terms andconditions, including all wage payments and condi-tions of employment as set forth in the A.G.C.-Unioncontract dated October 1, 1967.When asked to implement the terms of the memo-randum of agreement, Respondent complied with thecurrent wage requirements and with the retroactivepayment of fringe benefitassessments,but refused tocomplywithrespecttoretroactivewages.Respondent's counsel stated that the jobs were com-pleted, and they were not bound by letters of intentor contracts and did not intend to pay. Thereafter,Respondent failed to appear at a grievance-arbitra-tion hearing to which the Charging Party had submit-ted the problem.We are in agreement with the Administrative LawJudge that the A.G.C. contract and its addendum andmemorandum of agreement were all binding uponRespondent, that Respondent was further bound bythe modifications approved by CISC, and that theWaterloo and Manlius jobs were not completed asclaimed by Respondent. We further find that Respon-dent has failed satisfactorily to explain its refusal tomake the retroactive wage payments as required bythe contracts, and that its refusal constituted a repudi-2 For reasons stated in his dissenting opinion inCollyerand subsequentcases,Member Fanningwould not, in anyevent, defer to arbitration in thiscase.Member Penello would not refer to arbitration in the present case forthe additional reason, discussedinfra,thatRespondent's conduct amountsto a repudiationof thecollective-bargainingprinciple. NEDCO CONSTRUCTION CORP151ation of those contracts insofar as they applied to theManlius andWaterloo jobs.Such repudiationamounts to a renunciation of the most basic of collec-tive-bargaining principles,the acceptance and imple-mentationofthebargainreachedduringnegotiations.3In these circumstances,we are satisfiedthat we dealing with more than a mere breach of theagreement,and that the Board has and should exer-cise its jurisdiction to prevent Respondent from refus-ing to implement the provisions of the contract agreedto in collective bargaining and to remedy the effectsof its unfair labor practice4Accordingly,we find thatRespondent'sfailure to implement the retroactivewage increases violated Section 8(a)(5) and(1) of theAct.THE REMEDYInasmuch as we have found that Respondent hasrefused to adhere to the terms and conditions of theagreement it has signed with the Union, we shall orderit to implement the retroactive wage increases pur-suant to the above agreements.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, Ned-coConstructionCorp.,Albany,New York, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and condi-tions of employment, with International Union of Op-erating Engineers, Local 545, by refusing to adhere tothe provisions of the agreement entered into on Au-gust 30, 1971, effective September 1, 1970, by whichRespondent agreed to be bound by the terms andconditions of employment as set forth in the collec-tive-bargaining agreement dated October 1, 1967, andby refusing to adhere to the addendum to the abovecontract and to the memorandum of agreement.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.3CommunicationsWorkersof America,AFL-CIO (WesternElectric Co.),204 NLRB No 94,Hi-Way Billboards Inc Matteson Sputhwest Company,191NLRB244; Nelson-Hershfield Electronics,188 NLRB 26.4Member Penello notes additionally that Respondent did not at any timerequest that the Board not take cognizance because this was merely a breachof contract for which a remedy should be available only by court action. AsMember Kennedy's dissent raises for the first time the issue of whether aremedy should be available only by court action, Member Penello finds itunnecessary to express his view concerning the circumstances,if any, inwhich he would find that such remedy is the only one available.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act.(a)Honor, maintain, and enforce the aforemen-tioned agreements and make whole all of the personsemployed in the appropriate unit for any loss of paythey may have suffered as a result of Respondent'sfailure to make the retroactive payments, with interestat 6 percent per annum.(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount of ret-roactive wage increases due under the terms of thisOrder.(c)Post at its Albany, New York, establishmentcopies of the attached notice marked "Appendix." ICopies of said notice, on forms provided by the Re-gional Director for Region 3, after being duly signedby Respondent's authorized representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material.(d)Notify the Regional Director for Region 3, inwriting, within 20 days from the date of the receipt ofthisOrder, what steps the Respondent has taken tocomply herewith.MEMBER KENNEDY,dissenting:In my view, Respondent's failure to make the retro-active wage payments constituted at most a breach ofcontract which Congress has said should be remediedby other processes and ultimately by the courts.The Board has long recognized that a breach ofcontract is notipso factoan unfair labor practice.6 Asthe House Conference Report (No. 510, p. 41) on theTaft-Hartley amendments to the Act (H.R. 3020) stat-ed:The Senate amendment contained a provisionwhich does not appear in section 8 of existinglaw. This provision would have made it an unfairlabor practice to violate the terms of a collectivebargaining agreement or an agreement to submit5In the eventthat this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational LaborRelationsBoard" shallread"PostedPursuant to a Judgmentof the United States Court of Appeals Enforcingan Order of the NationalLaborRelations Board."6 AmericanVitrified Products Company,127 NLRB 701;Wilson & Co., Inc.,89 NLRB 310. 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDa labor dispute to arbitration. The conferenceagreement omits this provision of the Senate am-endment. Once parties have made a collectivebargaining contract the enforcement of that con-tract should be left to the usual processes of thelaw and not to the National Labor RelationsBoard.'Congress thus provided instead of a judicial remedyfor contract disputes under Section 301 of the LaborManagement Relations Act.'The UnitedStates Court of Appeals for the SecondCircuit recently recognized inNabisco,Inc. v.N.L.R.B., 479 F.2d 770, 773 (1973),that the Board is notobliged to entertain every refusal-to-bargain chargethat is based upon breach of contract.The court ob-served:... As the Senate Report stated, the Boardwould"develop ... a policy of entertaining underthese provisions only such cases alleging viola-tion of contract as cannot be settled by resortto the machinery established by the contractitself, voluntary arbitration or if necessary, bylitigation in court. . . . Any other coursewould engulf the Board with a vast number ofpetty cases that could best be settled by othermeans. In short, the intention of the committeein this regard is that cases of contract violationbe entertained on a highly selective basis, whenit is demonstrated to the Board that alternativemethods of settling the dispute have been ex-hausted or are not available."S.Rep.No. 105; 80th Cong.,1st Sess.p. 23, ILegislativeHistory of the LaborManagementRelationsAct of 1974, p. 429.In furtherance of this legislative policy the Boardhas decided that it should not "assume the roleof policing collective contracts between employ-ers and labor organizations by attempting to de-cide whether disputes as to the meaning andadministration of such contracts constitute un-fair labor practices under the Act."ConsolidatedAircraft Corp.,47 NLRB 694, 706 (1943), enf'd inpertinent part, 141 F.2d 785 (9th Cir. 1944).7 I Leg. Hist. 545-546 (1947).8 Cf.Allied Chemical & Alkali Workers of America, Local Union No. 1 v.Pittsburgh Plate Glass Co,404 U.S. 157, 187 (1971), wherein the SupremeCourt, in considering the legislative history of Sec. 8(d), affirmedthat "[t]hepurpose of the proscription of unilateral mid-term modificationsand termi-nations in§ 8(d) cannot be, therefore, simply to assure adherence to contractterms."It seems inappropriate to me for this overburdenedBoard not to refer the parties to their judicial reme-dies.As I read the Legislative History, Congress didnot intend that we function as a court to order specificperformance of a contract and to assess damagesagainst Respondent. As the Board has long held, itdoes not effectuate the purposes of the Act for theBoard to police collective-bargaining agreements.Morton Salt Company,119 NLRB 1402;United Tele-phone Company of the West and United Utilities, Incor-porated112 NLRB 779.I do not agree with my colleagues' conclusionaryobservation that thesinglecontract violation allegedherein "amounts to a renunciation of the most basicof collective-bargaining principles." It is undisputedthat the Employer complied with the current wagerequirements and the fringe benefit contributions af-ter their approval by the Construction Industry Stabi-lizationCommittee. There is no contention thatRespondent failed to comply with the AGC contractand its addendum in all respects except with respectto its alleged obligation to pay retroactive wage in-creases. This sole area of disagreement cannot be fair-lycharacterizedasarepudiationofthecollective-bargaining principle. At most, the conductcomplained about in the General Counsel's pleadingseems to me to be a violation of a contract provision.We stated in our brief to the Supreme Court in C &C Plywood Corp.,385 U.S. 421 (1967), that ordinarilythe violation of a contract provision cannot be affirm-atively urged as a statutory unfair labor practice with-in the Board's domain .9I disagree with Member Penello's observation thatAt pp. 10 and 11 of the Board's brief to the Supreme Court,we stated:We agree, as we have just noted, that the National Labor RelationsAct does not empower the Board to interpret the provisions of collectivebargaining agreements when thoseissues areunrelatedto alleged statu-tory unfair labor practices or to the Board's other functionsunder Sec-tions 9 and 10 of the Act;nor can the violation of a contract provision, assuch,ordinarily be affirmatively urged as a statutory unfair labor practicewithinthe Board's domainSee, e.g.,UnitedMineWorkers v.NationalLaborRelationsBoard257 F.2d 211 (C.A.D C); see alsoNational LaborRelationsBoard v. American National Ins. Co.,343 U.S. 395;Dunai,Contractual Prohibition of Unfair Labor Practices Jurisdictional Prob-lems,57 Col. L, Rev 52, 58, 72-74 (1957).' It is clear, however, that thiscase is notwithin that category of contract disputes unrelated to specificunfair labor practice allegations. Here the Union, on the contrary,charged that the Company had committed an unfair labor practice byunilaterally raising wagerates-a charge based entirely upon the provi-sions of the Act, not upon provisions of the contract. The rights assertedhere are thus statutoryones-the contract being relevant only as to adefense to the statutory charges. [Emphasis supplied ]I In 1947, Congress rejected a proposal which wouldhave madebreach of a collective bargaining agreement as such an unfair laborpractice, and provided instead a judicial remedy under Section 301 ofthe Labor-ManagementRelations Act. H. Conf. Rep. No. 510, 80thCong., 1st Sess.,41-42; 1 Leg Hist. of the LaborManagement RelationsAct, 1947 (G.P.O., 1948) 545-546. The House ConferenceReport statesthat "[o]nce parties have made a collective bargaining contract the en-forcementof that contract should be left to the usualprocesses of thelaw and not to the National Labor Relations Board," id. at 546; see also93 Cong. Rec. 6443, 2 Leg Hist. 1539.9 NEDCO CONSTRUCTION CORP-153it is unnecessary to consider the issue of court actionas a remedy for the breach of contract because Re-spondent did not raise the issue. Apparently, MemberPenello regards the matter of contract enforcement bythe courts as a matter of affirmative defense. I con-strue the congressional intent as set forth in the legis-lativehistory to mean that ordinarily breach ofcontractper seisnot an unfair labor practice. Wemust consider this issue, therefore, in deciding wheth-er the General Counsel has proved initially a violationof our statute.Iwould dismiss the complaint herein.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILLNOT refuse to bargain collectively withLocal 545,International Union of Operating En-gineers,AFL-CIO,by refusing to adhere to theprovisions of the current collective-bargainingagreement entered into on August 30, 1971, ef-fective September 1, 1970,by whichRespondentagreed tobe bound bythe terms and conditionsof employment as set forth in the collective-bar-gaining agreement dated October 1, 1967, and byrefusing to adhere to the addendum to the abovecontract and to the"Memorandum of Agree-ment."WE WILLmake whole all persons employed byus for any loss of pay or other benefits resultingfrom our refusal to implement the retroactivewage increases pursuant to the above agree-ments.WE WILLNOT in any like or related manner in-terfere with,restrain,or coerce employees in theexercise of their rights guaranteedby the Nation-al Labor Relations Act.NEDCOCONSTRUCTIONCORP.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Ninth Floor, Federal Building, 111West Huron Street, Buffalo, New York 14202, Tele-phone 716-842-3100.DECISIONTHOMAS F. MAHER, Administrative Law Judge: Upon acharge filed on October 20, 1971, by Local 545,Internation-alUnion of Operating Engineers, AFL-CIO,herein calledthe Union, against Nedco Construction Corp., Respondentherein, the Regional Director for Region 3 of the NationalLabor Relations Board, herein called the Board,issued acomplaint on behalf of the General Counsel ofthe Boardon August 29, 1972, in which were alleged violations ofSection 8(a)(1) and (5) of the National Labor Relations Act,as amended(29 U.S.C. Sec. 151et seq.),herein called theAct. In its duly filed answer Respondent,while admittingsuch allegations of the complaint, denied thecommission ofany unfair labor practice.Pursuant to notice a hearing was held before me in Alba-ny, New York, at which all parties were present,representedby counsel, and afforded full opportunity to be heard, pre-sent oral argument, and file briefs. A brief was filed by theCharging Union on December 13, 1972.Upon consideration of the entire record, including thebrief filed with me, and specifically upon my observation ofeach witnessappearing before me, I make the following:FINDINGS OFFACTS ANDCONCLUSIONS OF LAW1.THE NATURE OF RESPONDENT'S BUSINESSNedco Construction Corp., Respondent herein, is a NewYork corporation with its office and principal place of busi-ness in East Syracuse, New York, and with various jobsitesthroughout the State of New York, where it is engaged inthe heavy and highway construction industry as a plumbingand heating contractor.In the course and conduct of its business operations Ned-co purchases, transfers, and delivers to its New York Statejobsites goods and materials valued in excess of $50,000, ofwhich goods and materials valued in excess of $50,000 aretransferred to said jobsites directly from states of the UnitedStates other than the State of New York and/or from otherenterprises located in the State of New York, which otherenterprises receive the said goods and materials directlyfrom states other than the State of New York.Upon the foregoing admitted facts it is conceded and Iaccordingly conclude and find Respondent to be an em-ployer engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDIt is admitted, and I accordingly conclude and find, thatLocal 545, International Union of Operating Engineers, 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDAFL-CIOis A-labor organization within the meaning oftheIV. Article-ArbitrationAct.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The Dispute and the Events Leading TheretoDuring the summer of 1971, prior to August, Respondentwas engaged in construction work on the Freemont SewerDistrict,Manlius, New York, and the construction of trans-mission lines at Waterloo, New York. By an agreemententered into with the Union on August 30, 1971, effectiveSeptember 1, 1970, and referred to in the record as a letterof intent (G.C. Exh. 6), Respondent agreed to be bound "bythe terms and conditions, including all wage payments andconditions of employment as set forth in a Collective-Bar-gaining Agreement dated October 1, 1967 1 between theInternational Association of General Contractors of Ameri-ca, New York State Chapter, Inc." The Respondent furtheragreed to be bound "by any modifications, addendum andwage rate increases in such agreement as approved by theConstruction Industry Stabilization Committee (CISC)" oc-curring during the period of the contract.An addendum to the A.G.C. contract was executed July14, 1971. On the same date an enlargement of this adden-dum outlining wage rates and designated as a "memoran-dum of agreement" was also executed by the Union and theofficials of the A.G.C. In this latter document certain in-creases were made in the fringe benefit contributions andwages, effective retroactively in some instances to April 1,1971, and in others to August 1. Meanwhile, by the termsof the executive order of the President of the United States,a freeze was imposed upon wages and profits, and as partof the implementation of the controls which followed, theConstruction Industry Stabilization Committee (CISC) wasestablished in Washington. Pursuant to the provisions of theExecutive Order increases in wages and benefit paymentsrequired the approval of the CISC before they could be-come effective.In due course the increases set forth in the memorandumof agreement, including the provisions for retroactivity,were submitted to the CISC for approval, which approvalwas granted on August 27, 1971.When called upon to implement the terms of the memo-randum of agreement Respondent refused to comply withrespect to retroactive wages. It did comply with currentwage requirements and with the retroactive payment offringebenefit assessments. In support of its positionRespondent's counsel stated to the Union's business man-ager, Jess Webb, that the jobs were completed and they werenot bound by letters of intent or contracts, and they did notintend to pay.Thereafter, theUnion sought to process the matterthrough the grievance procedure set forth in the A.G.C.contract. The provision in this contract relating to the griev-ance procedure states as follows:tThe document in evidence states the date as October 1, 1970 By stipula-tionof theparties itwas agreedthat thisdate is in error and that the correctdate isOctober 1, 1967.1.During the term of this Agreement, neither partyshall order or permit any lockout, strike or other workstoppage or slowdown. Further, the union will not aid,support or permit unauthorized strikes, slowdowns orwork stoppages by its, members.2.All grievances or disputes involving any contro-versy, dispute or misunderstanding arising as to themeaning, application or observance of any provisionsof this Agreement shall be handled pursuant to thefollowing procedure:(a)The subject matter of the dispute shall be dis-cussed and, if possible, resolved on the job site in ameetingoftheUnion representative and theEmployer's superintendent.(b) If the matter is not satisfactorily resolved pur-suant to 2(a), there shall be a meeting of the Union'sBusiness Manager and the Employer or his representa-tive.-(c) If the matter is not satisfactorily resolved pur-suant to 2(b), there shall be a meeting of the personsnamed in 2(b) together with a representative of theLabor Relations Division, AGC and a permanent rep-resentative of the Union.(d) If the four named persons in 2(c) cannot agree,the dispute will be submitted to arbitration with theNew York State Mediation and Conciliation Service.3. In using the procedure described in section 2 ofthis article, the following rules shall govern:(a)To initiate the first step (2(a)) of the grievanceprocedure, the subject matter of the dispute must bereduced to writing within four (4) working days of theaction complained of and presented to the Employer,or his representative.(b) In all cases, the status quo will be observed pend-ing resolution of the dispute.(c)Each of the steps of the grievance procedure shallbe held in the geographic area of the local union in-volved.(d)With respect to all discharge cases, it is agreedthat the discharge of an employee shall only be for justcause and it is further agreed that Steps 2(a), (b) and(c) shall be completed within seven (7) days and thatarbitration will be conducted as soon thereafter as anarbitrator is available.(e)The expenses and salary of, if any, of the Em-ployer and the Union representatives shall be paid bythe parties they represent. The expenses and fee, if any,of the Arbitrator shall be borne equally by the Employ-er and the Union.4.No employees shall have the right to institute anyaction, arbitration or proceeding under this Agree-ment, but the institution of such grievance shall bebrought by the Union.5.Violations concerning wages, hours, or fringebenefit contributions shall not be subject to the arbitra-tion provisions of this article.An arbitration hearing was eventually scheduled before anarbitrator of the State Mediation Board for June 24, 1972, NEDCO CONSTRUCTION CORPin Albany, New York.Respondent failed to appear.B.ConclusionsContrary to Respondent's contention there can be nodoubt that the A.G.C. contract together with the addendumand memorandum of agreement incorporated by referencewith that contract were in full force and effect and bindingupon the Respondent for the periods involved herein. By itssignature on the memorandum of intent which it executedon August 30, 1971,Respondent specifically agreed to bebound by the contract and "by any modifications,adden-dum and wage increases in such agreement as approved bytheCISC."Furthermore, by the credited testimony ofCharles Jondrew,employed as a back hoe operator on boththeWaterloo and Manlius jobs,it is clear that the job wasnot completed,as claimed,although I am not clear whateffect,if any,the completion of a job would have upon acontractor's established obligation.Upon the foregoing,therefore,I conclude and find that Respondent is bound bythe A.G.C. contract,the addendum,the memorandum ofunderstanding,including the wage increases containedtherein,and by the memorandum of intent which it signed.There still remains to be determined the extent of theapplication of the contract to the jobs in question,includingthe matter of retroactivity of the wage increases.These arethe subjects on which Respondent refused to go to arbitra-tion.From all of the foregoing it is apparent(1) that there wasavailable an appropriate procedure for the settlement ofdisputes arising under the contract which I have found tobe in full force and effect and binding upon the Respon-dent,and (2) that contrary to its obligation Respondent hasfailed to accept this procedure for the settlement of the155dispute.InCollyer Insulated Wire,192 NLRB 837, the Board heldthat disputes over interpretations of a contract can best beresolved by the use of the method provided for in the con-tract itself,where such contract contains grievance-arbitra-tion procedures(as does the instant one.Because there is such a procedure available here, andconsistent with the Board'sdecision inCollyer,itwill berecommended that the complaint be dismissed,but thatjurisdiction of the proceedings be retained by the Board toentertain an appropriate and a timely motion for furtherconsideration upon a proper showing that either (a) thedispute has not, with reasonable promptness after the is-suance of this Decision,been resolved by amicable settle-ment in the grievance procedure or submitted promptly toarbitration,or (b) the dispute has been duly found by thearbitrator not to be arbitrable,or (c) the grievance or arbi-tration procedures have not been fair and regular or havereached a result that is repugnant to the Act.Nor is it of consequence that an arbitration proceedinghas already been scheduled and has been rejected by theRespondent.InAtlantic Richfield Company,199 NLRB No.135, one of the parties to an arbitration proceeding unilater-ally withdrew after the machinery had been set in motion.There Administrative Law Judge Blackburn stated, withBoard approval:The fact the intransigence of the parties has prevent-ed an end to the matter does not perforce make theBoard the proper forum for continuing the fight. Acourt in which one side or the other seeks to enforce itsarbitration victory is.Such a safeguard is equally available here.[Recommended Order'omitted from publication.]